


This Promissory Note is exempt from State of Florida documentary stamp tax
because it is not secured by a mortgage on Florida real property and was
executed by Borrower, and delivered to JPMorgan Chase Bank, N.A., outside of the
State of Florida. See Rule 12B-4.053(34) Fla. Admin. Code.


PROMISSORY NOTE
New York, New York
December 17, 2015
For value received, EXACTECH, INC., a Florida corporation (the “Borrower”),
promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the “Lender”) or
registered assigns, FIFTY FIVE MILLION AND NO/100 U.S. DOLLARS ($55,000,000.00)
or such lesser amount of the outstanding unpaid principal balance of the
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement referred to below on the dates provided for in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
such Revolving Loan on the dates and at the rate or rates and as provided for in
the Credit Agreement. All required cash payments of principal and interest shall
be made in lawful money of the United States in Federal or other immediately
available funds at the office of JPMorgan Chase Bank, N.A., as Administrative
Agent, at 10 South Dearborn Street, Chicago, IL 60603, or at such other place as
shall be designated for such purpose in accordance with the terms of the Credit
Agreement.
All Revolving Loans made by the Lender, the respective types of such Revolving
Loans and all repayments of the principal thereof shall be recorded by the
Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Revolving Loan then outstanding may be endorsed by the
Lender on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof; provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or the obligations of the Borrower or any Loan Guarantor
under the Credit Agreement or any other Loan Document.
This note is one of the promissory notes referred to in the Credit Agreement
dated as of December 17, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrower, the
financial institutions party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement and not defined
herein are used herein with the same meanings. Reference is made to the Credit
Agreement and other Loan Documents for provisions for the prepayment hereof, the
acceleration of the maturity hereof and the basis upon which this Note is
secured and guaranteed.

-1-



--------------------------------------------------------------------------------




The provisions of Section 9.09 (Governing Law; Jurisdiction; Consent to Service
of Process) and Section 9.10 (Waiver of Jury Trial) of the Credit Agreement are
hereby incorporated by reference herein.

-2-



--------------------------------------------------------------------------------




This note shall be governed by and construed in accordance with the laws of the
State of New York.


EXACTECH, INC.
 
 
 
 
 
 
 
By:
/s/ Joel C. Phillips
 
Name:
Joel C. Phillips
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 






-3-

